Citation Nr: 0413444	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis B 
positive antibody, to include as due to exposure to herbicide 
agents.

2.  Entitlement to service connection for atrophy of the left 
kidney, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran also perfected his appeal of a denial of service 
connection for infertility and loss of libido due to exposure 
to herbicides and service connection for arthritis of the 
right knee.  The veteran withdrew his appeal in regard to 
those two issues at a December 2003 hearing before the Board.  
See 38 C.F.R. § 20.204 (2003).  Accordingly, the four issues 
listed above are the only issues currently for appellate 
review.


REMAND

The veteran served on active duty from May 1966 to April 
1973.  The service medical records (SMRs) associated with the 
claims file cover that period of time.  Military personnel 
records associated with the file show that the veteran 
enlisted in the United States Army Reserve for six years in 
April 1973.  However, there are also letter orders that show 
the veteran's discharge from the Army Reserve, effective as 
of June 3, 1975, for expiration of term of service.  There 
are no additional SMRs associated with this approximate two-
year period of Reserve service in the claims file.  It is 
possible that none exist; however, a search must be made to 
ensure that there are no additional SMRs relating to a period 
of inactive duty training or active duty for training that 
have not been obtained. 

The veteran is claiming service connection for hepatitis B 
positive antibody and atrophy of the left kidney, to include 
as due to herbicide exposure.  In regard to his hepatitis B 
claim, there is no evidence of the veteran having hepatitis B 
in service. Also, he has not submitted any evidence to show 
that he has a chronic infection.  Further, he has not 
submitted any objective evidence to show any nexus between 
exposure to herbicides and the later development of hepatitis 
B.  As to his left kidney claim, the veteran has not 
submitted or identified any evidence to link his condition to 
service or to exposure to herbicides.  

The veteran is also seeking entitlement to service connection 
for hypertension.  The veteran's SMRs do not reflect any 
diagnosis or treatment for hypertension.  The first evidence 
of an elevated blood pressure is contained in a letter from 
B. N. Garrett, M.D., dated in March 1993 and received by the 
RO in October 2000.  The several VA outpatient treatment 
records associated with the claims from May 1999 to August 
2001 do reflect medication being prescribed for treatment of 
hypertension.  However, there is no mention of any nexus to 
service in those records. 

The veteran testified at his December 2003 hearing that he 
continued to receive treatment for his hypertension and 
monitoring of his liver and kidney status at the Washington, 
D.C. VA medical center (VAMC).  The latest outpatient 
treatment records associated with the claims file are dated 
in August 2001.  Accordingly, any outstanding VA treatment 
records must be obtained and associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In regard to the veteran's claim for an increased rating for 
his service-connected PTSD, the Board notes that the records 
pertaining to his inpatient stay at a VA facility in 2003 do 
not contain a narrative summary.  The records consist of the 
daily treatment entries prepared by personnel from several 
medical specialties but do not contain a consolidated report 
on the veteran's PTSD or medical status.  The records were 
submitted by the veteran and not from the VA facility.  The 
RO should contact the facility directly and obtain a copy of 
the narrative summary if one was prepared in this case.  
Since this is a VA facility, the dictates of Bell, supra, 
apply.

The veteran also submitted a copy of a C&P examination that 
was done in December 2003.  Typically, such an examination is 
not scheduled for an issue that is already certified on 
appeal to the Board.  The Board is not aware of whether this 
examination was requested by the RO and whether the RO has 
had access to the examination report or taken any rating 
action as a result of the report at this time.  Accordingly, 
the Board will not address the evidence at this time, but 
will remand the issue to the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
any of his claimed disorders.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not been previously secured.  
This should include obtaining all 
relevant VA records, including 
records from the VAMC in Washington, 
D.C., and any narrative summary from 
the VAMC in Lyons, New Jersey, for 
the period from August 2003 to 
October 2003.

2.  The RO should contact either the 
National Personnel Records Center 
(NPRC) or the Army Reserve Personnel 
Center (ARPERCEN), as needed, to 
determine if there are any 
outstanding SMRs for the veteran's 
period of service in the Army 
Reserve from April 1973 to June 
1975.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  (If the RO has already 
taken action with respect to the 
December 2003 VA examination report, 
this rating decision should be made 
a part of the record.)  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

